Pee, Cubiam:
This was a contest between the poor district of Wayne township and the poor district of Porter township about the settlement of John Ellenbarger, his alleged wife, and three children. In March, 1888, Ellenbarger made an application for relief to the overseers of the poor of Wayne township. The said overseers obtained an order of removal, and then removed the said pauper, his alleged wife, and the three children, to Porter township, Jefferson county. From this order, the authorities of Porter township appealed to the Court of Quarter Sessions, which court, after a hearing, discharged the appeal as to John Ellenbarger, and sustained it as to the woman and her three children.
The court below found, as a fact, that at the time of his alleged marriage with the woman, Elizabeth McGregor, he had a wife in full life from whom he had not been divorced. Under all' the authorities, a second marriage under such circum*183stances is void: Heffner v. Heffner, 23 Pa. 104; Thomas v. Thomas, 124 Pa. 646. It was strongly urged, however, that the evidence was insufficient to declare the contract bigamous, and the children bastards. This was the sentimental view of the case, if I may be allowed the expression. But I know of nothing so free from sentiment as the poor laws of this state. They are humane, so far as providing for the poor is concerned, but beyond this they do not go. It is well established that a wife and her children derive their settlement from the husband and father. His settlement is their settlement. But it has never yet been held that a woman who is not a wife, and children who are not born in lawful wedlock, derive a settlement in this manner. Hence, when a question of this nature arises, it must be decided, and it must be decided by the weight of the evidence as in other cases. The decision does not affect any of the legal rights of either the wife or children, excepting their right to be supported at the expense of this particular poor district. The finding of the learned judge below was fully warranted by the evidence, and we fail to find error in his answers to either the points of law or evidence.
Judgment affirmed.